UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2223



SYLVESTER JONES,

                                            Plaintiff - Appellant,

          versus


PUBLIC BROADCASTING SERVICE; JIM LEHRER, Host;
LESTER M. CRYTAL, Executive Producer; REX D.
ADAMS, The Fuqua School of Business, Durham,
North Carolina; MARIAN B. ANDERSEN, Lay
Representative Nebraska, Educational Telecom-
munications Commission, Omaha, Nebraska; HENRY
P. BECTON, JR., President and General Manager
WGBH, Educational Foundation Boston, Massa-
chusetts; CHARLES L. BROWN, Former Chairman
AT&T, Princeton, New Jersey, Representing New
Jersey Network; LOUISE HENRY BRYSON, Former
Senior Vice President FZ Network; COLIN G.
CAMPBELL, Chairman, President Rockefeller
Brothers Fund New York; JEFF CLARKE, General
Manager and Chief Executive Officer, KUHT,
Houston Public Television, Houston, Texas;
CHERYL A. CRAIGIE, President and Chief Exec-
utive Officer, KERA, North Texas Public Broad-
casting, Incorporated, Dallas, Texas; DAVID L.
DIAL, President and General Manager, WNIN,
Tri-State   Public   Teleplex,   Incorporated,
Evansville, Indiana; ERVIN S. DUGGAN, Presi-
dent and Chief Executive Officer, Public
Broadcasting Service, Alexandria, Virginia;
FRED C. ESPLIN, General Manager, KUED, Univer-
sity of Utah, Salt Lake City, Utah; ROBERT H.
GARDINER, President, Maine Public Broadcast-
ing, Lewiston, Maine; W. WAYNE GOWIN, Vice
Chairman, President and General Manager, WCET,
Greater Cincinnati TV Educational Foundation,
Cincinnati, Ohio; DENNIS L. HAARSAGER, General
Manager, KWSU/KTNW, Washington State Univer-
sity, Pullman, Washington; SUSAN HOWARTH,
Executive Director, Arkansas Educational Tele-
vision Network, Conway, Arkansas; TOM HOEW,
Director and General Manager, The UNC Center
for Public Television, Research Triangle Park,
North Carolina; ALBERTO IBARGUEN, Publisher,
The Miami Herald, Miami, Florida; WILBERT J.
LEMELLE, President, Chief Executive Officer-
FMC Corporation, Chicago, Illinois, Represent-
ing WTTW Chicago; NANCY HICKS MARYNARD,
Director, The Economics of New York PROJECT,
New York; RUSSELL W. MEYER, JR., Chairman and
Chief Executive Officer, The CESSNA Aircraft
Company; ROBERT H. MICHEL, Former Minority
Leader, U.S. House of Representatives, Wash-
ington   D.C.,   Representing    WTVP   Peoria,
Illinois; GEORGE MILES, JR., President and
Chief Executive Officer-WQED Pittsburgh, Penn-
sylvania; SONIN PEREZ, Executive Director-
External Affairs, Southwestern Bell Telephone,
McAllen Texas-Representing KMBH, Haringen,
Texas; PITA RAY, Executive Director, West
Virginia Educational Broadcasting Authority-
Charleston, West Virginia; JAMES Q. RIORDAN,
Former Vice Chairman, Mobil Corporation-New
York, New York; SHARON P. ROCKEFELLER,
President and Chief Executive Officer, WETA-
The Greater Washington Educational Telecom-
munications Association, Incorporated, Arling-
ton, Virginia; MEL ROGERS, President and
General Manager, KOCE-Coast Community College
District,   Huntington    Beach,    California;
CATHARINE R. SIMPSON, Dean, Graduate School of
Arts and Science, New York University-New
York, New York, Representing WNET New York;
SIDNEY TOPOL, President, Topol Group, Incor-
porated, Springfield, Massachusetts, repre-
senting   WGBH/WGBY   Boston,    Massachusetts;
MARSHALL TURNER, Vice Chairman, Taylor and
Turner, Associates, Limited, San Francisco,
California, Representing KQED San Francisco;
LLOYD WRIGHT, Resident and General Manager,
WFYI, Metropolitan, Indianapolis Public Broad-
casting, Incorporated, Indianapolis, Indiana;
JOSEPH B. MOORE, Assistant Attorney, Eastern



                      2
District of Missouri, and Office, Member of
PBS Board of Directors; UNITED STATES DISTRICT
COURT, EASTERN DISTRICT OF MISSOURI, En Banc,
Members of PBS Board of Directors; UNITED
STATES COURT OF APPEALS FOR THE EIGHTH
CIRCUIT, En Banc, Member of PBS Board of
Directors; JANET RENO, United States Attorney
General, U.S. Department of Justice, Washing-
ton, D.C., Member of PBS Board of Directors;
LOUIS FREEH, Deputy Chief, Director F.B.I.,
U.S. Department of Justice, Washington, D.C.,
Member of PBS Board of Directors; CARDINAL
RITTER INSTITUTE, CORPORATION, Its St. John
Neumann, Apartments-All Officials; UNITED
STATES SUPREME COURT, En Banc, Clerk, Deputies
and Law Clerks, Member of PBS Board of
Directors; THOMAS PENFIELD JACKSON, Judge,
United States District Court for the District
of Columbia, its Clerk and Law Clerks, Member
of PBS Board of Directors; UNITED STATES COURT
OF APPEALS, En Banc for the District of
Columbia Circuit, its Law Clerk, Member of PBS
Board of Directors; UNITED STATES DISTRICT
COURT, SOUTHERN DISTRICT OF ILLINOIS, En Banc,
its Clerk and Law Clerks, Member of PBS Board
of Director; UNITED STATES DRUG ENFORCEMENT
ADMINISTRATION, its Director; RANDALL D.
OITKER, Special Agents, St. Louis, Missouri
Branch, United States Drug Enforcement Admin-
istration, Member of PBS Board of Directors;
JAMES D. MCDOWELL, Special Agents, St. Louis,
Missouri Branch, United States Drug Enforce-
ment Administration, Member of PBS Board of
Directors; STEVEN D. STODDARD, Special Agents,
St. Louis, Missouri Branch, United States Drug
Enforcement Administration, Member of PBS
Board of Directors; THOMAS SMITH, Special
Agents, St. Louis, Missouri Branch, United
States Drug Enforcement Administration, Member
of PBS Board of Directors; DENNIS BACKER,
Special Agents, St. Louis, Missouri Branch,
United States Drug Enforcement Administration,
Member of PBS Board of Directors; MICHAEL
ADAMS, Special Agents, St. Louis, Missouri
Branch, United States Drug Enforcement Admin-
istration, Member of PBS Board of Directors;
WASHINGTON POST NEWSPAPER COMPANY, its Edi-
tors, Publishers, Owners, and other unknown

                      3
named persons; LINDA WINSLOW, Deputy Producer,
Member of Board of Directors; MILTON P.
WILKINS, JR., Vice President, Corporate Devel-
opment Monsanto Company, St. Louis, Missouri,
Representing KETC St. Louis; EDWARD L. DOWD,
JR., U.S. Attorney, Eastern District of Mis-
souri, Member of PBS Board of Directors;
GEORGE R. ARIYOSHI, Watanbe, Ing and Kawa-
shima, Representing Hawaii Public Television;
UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF COLUMBIA, En Banc, Main Principal, Member
of PBS Board of Directors,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1242-A)


Submitted:   December 16, 1999         Decided:   December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Sylvester Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 4
PER CURIAM:

     Sylvester Jones appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint under

28 U.S.C.A. § 1915(e)(2) (West Supp. 1999).    We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we affirm on the reasoning of the dis-

trict court.    See Jones v. Public Broadcasting Serv., No. CA-99-

1242-A (E.D. Va. Aug. 20, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 18, 1999, the district court’s records show that it was
entered on the docket sheet on August 20, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 5